UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6084



EDWIN K. HARTZLER,

                                           Petitioner - Appellant,

          versus


HENRY DARGAN MCMASTER, Attorney General for
South Carolina,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-03-750-3)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edwin K. Hartzler, Appellant Pro Se. Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Edwin K. Hartzler seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court     referred       this   case     to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                   The magistrate judge

recommended that relief be denied and advised Hartzler that failure

to file timely objections to this recommendation could waive

appellate   review    of     a       district    court    order    based   upon   the

recommendation. Despite this warning, Hartzler failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                         See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).              Hartzler has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly,     we   deny       a     certificate       of    appealability,     deny

Hartzler’s motion to proceed in forma pauperis, and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                           DISMISSED



                                         - 2 -